DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed June 22, 2022.  Applicant’s amendment amended independent claims 1, 11 and 20 and canceled claims 9 and 19.  Currently Claims 1-8, 10-18 and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 102(a)(2) rejection of claims 1, 2, 6-12 and 16-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 103(a) rejections of claims 3 and 13 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	
Response to Arguments
Applicant’s arguments, see Last Paragraph, Page 2; Paragraphs 1-3, Page 3, filed June 22, 2022, with respect to Takamatsu have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejections have been withdrawn. 




2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 11 and 20, the claims recite “training….a machine learning model on engagement data and aggregated messaging data” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of training a machine learning model on engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

While specification Paragraphs 4 and 5 tangentially mentions that machine learning model is trained using historical engagement data and internal/external data sources to identify 'appropriate' market prices this brief mention of an undisclosed machine learning training algorithm that may be used to subsequently calculate a property price adjustment based on the trained ML is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 26 discloses that the machine learning model can be training using well-known supervised learning algorithms and that the model(s) can take training, engagement and rental data as input.  This brief mention of generic ML models and high level mention of training, engagement and rental data is insufficient to show possession of the invention as claimed.  Specifically, this paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for the claimed step of training a machine learning model on engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data.
Specification Paragraph 27 and Figure 3, Element 308 discloses, at a very high level of generality, that the undisclosed machine learning algorithm/model can automagically be trained using training data created from tracking public property listings.  This paragraph fails to disclose a specific algorithm for training a machine learning model on engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data as claimed.
Specification Paragraph 33, discloses at a very high level of generality that a desired feature of the invention is training the machine learning model to determine price adjustments wherein the input to the ML model includes engagement data and that the output of the ML model (an undisclosed black box) is a state (price used be increased, decreased, remain the same) or an update rental/purchase price or a change to a rental purchase price.  This desired outcome of the machine learning model is insufficient to show possession of the claimed step of training a machine learning model on engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data.
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of training a machine learning model on engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to train an undisclosed/unspecific machine learning model utilizing engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of training a machine learning model on engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging as claimed.


Regarding independent claims 1, 11 and 20, the claims recite “calculating using…the trained machine learning model, a price adjustment for the property based at least on the engagement data” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of training a machine learning model on engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Figure 2, Element 204 and Figure 3, Element 308 each disclose a black boxes directed to training the machine learning model and calculating a price adjustment using a machine learning model.  Neither figure provides any details related to how to train the machine learning model to calculate price adjustments or how to calculate a price adjustment using a trained machine learning model as claimed.  Neither of the figures provide any detailed disclosure of an algorithm for calculating, using a trained machine learning model (trained using engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging – see above), to calculate a price adjustment. The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 24, below, describes at a high level that the system calculates, using a machine learning model based on at least engagement data a price adjustment – e.g. increasing/decreasing a price by $100/mo. or calculating a final price of $2900/month.  This paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, detailed working example, flow-chart, method, technique, or the like for HOW to actually calculate a price adjustment for a property of any kind much alone calculate a price adjustment for a property based on a trained machine learning model that takes into account engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data as claimed.  For example, what kinds/type/content contained in electronic messages received from an owner of a property change/effect/impact the trained machine learning model and/or ultimately change/effect/impact the calculated price adjustment?  What specific tenant application data or appointment data change/effect/impact the trained machine learning model and/or ultimately change/effect/impact the calculated price adjustment?  What specific rental data change/effect/impact the trained machine learning model and/or ultimately change/effect/impact the calculated price adjustment?  What combination of impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data would result in a price adjustment of $200/mo.?  
Applicant’s disclosure merely recites a desired outcome/result without any discussion as to HOW the system is actually implemented.  The nearly infinite variability of engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data that may or may not be used to train the machine learning model and subsequently utilized the trained ML model to calculate a price adjustment renders the invention unpredictable and unrepeatable.
[0024] The property system calculates, using a machine-learning model, a price adjustment for the property based on at least the engagement data (step 204). In some implementations, the price adjustment is a value indicating an increase or decrease in price of the property compared to a previously stored price. For example, the value can be +$100/month. In some other implementations, the price adjustment is a final price. For example, the final price can be $2900/month. In some other implementations, the price adjustment is a state of one of the following: overpriced, e.g., the price should be decreased, underpriced, e.g., the price should be increased, or accurately priced, e.g., the price should remain the same. The machine-learning model can output confidence values associated with each state. Furthermore, in some implementations, the property system calculates the price adjustment based on the property data described in reference to FIG. 1, e.g., a size or location of the property.

Specification Paragraphs 27 and 33 discloses that the system can utilize aggregated data from  public listings (availability durations, rental prices, etc.) as training data and that the system can be trained to determine price adjustments for property utilizing inputted engagement data which result in a output of a state (price should be increased, decreased, or remain the same), an updated rental or purchase price, or a change to the rental or purchase price.  This brief mention of generic training data and an undisclosed ML model that can utilize engagement data to calculate a price is insufficient to show possession of the invention as claimed.  Specifically, this paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for the claimed step of training a machine learning model on engagement data (impression, tenant application, electronic messaging, appointment and rental data) and aggregated messaging data and subsequently utilizing that trained machine learning model to calculate a price adjustment as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step “calculating using…the trained machine learning model, a price adjustment for the property based at least on the engagement data” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to train the ML model (see above), HOW to calculate a price adjustment based on the trained ML model and engagement data).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “calculating using…the trained machine learning model, a price adjustment for the property based at least on the engagement data” as claimed.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 11 and 20, the claims are directed to the abstract idea of pricing. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, pricing (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to determining a property price adjustment, wherein pricing is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “identifying”, “receiving”, “receiving”, “aggregating”, “training” “calculating”, “adjusting” and “providing” recite functions of the pricing are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of calculating a price adjustment is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 11, and 20 appears to be to determine a price adjustment for a real-estate property.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the generic computer elements: computing devices, processor and computer readable medium.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, computer readable medium having instructions, and computing device.  These generic computing components are merely used to receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's price determination in the general field of real estate and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-8, 10-18 and 20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) processor, computer readable medium having instructions, and computing device, the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.


Regarding dependent claims 2-10 and 12-19, the claims are directed to the abstract idea of pricing and merely further limit the abstract idea claimed in independent claims 1, 11 and 20.  
Claims 2 and 12 further limit the abstract idea by training the ML model using historical engagement data (a more detailed abstract idea remains an abstract idea).  Claims 3 and 13 further limit the abstract idea by identifying similar properties, tracking/storing changes in pricing, determining listings are no longer available and training ML model (a more detailed abstract idea remains an abstract idea).  Claims 4 and 14 further limit the abstract idea by determining a price adjustment increase or decrease (a more detailed abstract idea remains an abstract idea).  Claims 5 and 15 further limit the abstract idea by adjusting the price based on a determined confidence score (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limit the price adjustment to a change in a price of a property (a more detailed abstract idea remains an abstract idea).  Claims 7 and 17 further limit the abstract idea by limiting the price adjustment to an update rental or purchase price (a more detailed abstract idea remains an abstract idea).  Claims 8 and 18 further limit the abstract idea by limiting the engagement data to a plurality of internal and external databases (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits calculating based on property data (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-8, 10-18 and 20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623